OPINION
By PETREE, PJ.
This cause is on for hearing on motion of the appellee, Board of Liquor Control, for an order dismissing the appeal for the reason that appellant has filed no assignment of error in the cause.
An examination of the brief filed on July 7, 1958, on behalf of the appellant reveals the following statement in the body thereof, beginning at the second paragraph on Page 2:
“QUESTIONS OF LAW PRESENTED
“1. Did the Court of Common Pleas err in holding that the appellant was not entitled to issuance of a D-5 permit because she was not an owner and operator of a night club within the definition set out in §4301 (B) (15) R. C.
*588“2. Is the finding of the Court of Common Pleas supported by reliable, probative and substantial evidence and in accordance with §119.12 R. C.”
Sec. 2505.21 R. C., says that appeals taken on questions of law shall be heard upon assignments of error filed in the cause or set out in the briefs of appellant before hearing.
We deem it unnecessary to label the assignments of error so long as they are clearly set forth. We feel that the motion should, therefore, be overruled.
Motion overruled.
MILLER, J, concurs.
BRYANT, J, not participating.